Citation Nr: 0100925	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits for a disability of the 
right shoulder under 38 U.S.C.A. § 1151, based on surgery 
performed by VA on October 31, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claim in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain a copy of any 
consent form(s) the veteran may have signed in connection 
with the surgical procedure performed on October 31, 1997, 
and making reasonable efforts to ensure that copies of any 
and all treatment notes made by physicians, nurses, 
therapists, etc., in connection with the veteran's 
hospitalization for that procedure, have been procured for 
association with the claims folder.  The action should also 
include making reasonable efforts to obtain copies of any 
records of VA treatment the veteran may have received for his 
right shoulder since the time of the surgery, and affording 
him a medical examination for purposes of ascertaining the 
current status of his right shoulder and obtaining a medical 
opinion as to whether he has additional disability of the 
right shoulder which is proximately due to the fault of VA, 
or to an event that was not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West Supp. 2000); 38 C.F.R. §§ 3.358, 
19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a copy of any consent form(s) the 
veteran may have signed in connection 
with the surgical procedure performed on 
October 31, 1997, and making reasonable 
efforts to ensure that copies of any and 
all treatment notes made by physicians, 
nurses, therapists, etc., in connection 
with the veteran's hospitalization for 
that procedure, have been procured for 
association with the claims file.  
Development should also include making 
reasonable efforts to obtain copies of 
any records of VA treatment the veteran 
may have received for his right shoulder 
since the time of the surgery.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination by an 
orthopedist who did not take part in the 
October 31, 1997, surgical procedure.  
The physician should review the claims 
folder (to include any material added to 
the claims folder pursuant to the 
evidentiary development requested above) 
and offer opinions as to each of the 
following questions:

a.  Comparing the condition of the 
veteran's right shoulder immediately 
prior to the time of the surgery on 
October 31, 1997, with the condition of 
the shoulder resulting from the surgery, 
does the veteran have additional 
disability of the right shoulder (i.e., 
new disability of the right shoulder, or 
chronic or permanent worsening of the 
pre-existing disability)?  If so, what 
is the nature of such additional 
disability?

b.  If the veteran has additional 
disability of the right shoulder, what 
is the likelihood that such additional 
disability is the result of the surgery, 
versus being merely coincidental with 
the surgery, or due to the natural 
progress of the disease for which the 
surgery was authorized?

c.  If the veteran has additional 
disability of the right shoulder 
attributable to the surgery, does the 
additional disability consist of a 
certain or intended result of the 
surgery?  What is the likelihood that 
the additional disability is due to the 
veteran's willful misconduct or his 
failure to follow instructions?  What is 
the likelihood that the additional 
disability is due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA, or that it is 
due to an event that was not reasonably 
foreseeable?  Was the prosthesis 
installed during the October 31, 1997, 
surgery, improperly sized?

A complete rationale for all opinions 
should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


